McGuire, J.,
concurs in a separate memorandum as follows: I agree with the majority’s conclusion that plaintiffs first cause of action was properly dismissed, but disagree with the majority’s discussion of extortion and attempted extortion. In my judgment, plaintiff makes a strong case for her position that recognizing a private right of action for extortion would be consistent with the three-pronged test set forth in Sheehy v Big Flats Community Day (73 NY2d 629, 633-634 [1989]; but cf. Sardanis v Sumitomo Corp., 279 AD2d 225, 230 [2001] [declining to recognize a private right of action for conduct constituí*390ing the crime of commercial bribery because “the creation of such a right of action under the statute would be inconsistent with the existing legislative and remedial scheme, which gives the power of enforcement to the District Attorney”]). We need not resolve that issue, however, since plaintiff does not allege that she delivered money or property to defendant because of defendant’s extortionate acts. Concerning attempted extortion, the Fourth Department has observed, “there is no independent tort in New York for civil conspiracy . . . and an attempt to commit a crime or tort is analogous to a conspiracy to undertake such conduct” (Niagara Mohawk Power Corp. v Testone, 272 AD2d 910, 911 [2000] [citations omitted]). Thus, I would hold that there is no private right of action for attempted extortion. I otherwise agree with the majority’s analysis.